Caton, C. J. There is nothing in the record to sustain the 1 allegation in the bill, that Fishburn’s judgment against Thompson was fraudulent, and hence it must be treated as a valid judgment. There was no redemption from the sale under the Greely and Gale judgment, either by Thompson, the judgment debtor, or by Jones, his grantee, prior to the expiration of twelve months. Those titles were then forever gone. The grantee in the trust deed had no more real interest in the premises than as if that deed had never existed. It was totally extinguished, except that the bare legal title may have remained in the grantee, till it was divested by the execution of the sheriff’s deed. Admitting for the present, what we are by no means prepared to concede in fact, that the doctrine of merger would have applied, had the grantee in the trust deed purchased the certificate of sale executed by the sheriff, on the sale under the Greely and Gale judgment, before he had lost all right and title under the deed of trust, by the expiration of the twelve months, there can be no pretense of any merger of the right under the certificate after that, for there was in fact no interest under the trust deed into which it could merge. There was nothing alive which could absorb it. There was no incumbrance to which it could be tacked. When Fishburn redeemed under his subsequent judgment, he had only to redeem from the prior sale, without any reference to the deed of trust. This he did do. The decree must be affirmed. Decree affirmed.